Citation Nr: 0807702	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), formerly 
rated as anxiety reaction.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1970 in the United States Army. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in August, Maine.


FINDING OF FACT

The veteran's PTSD is manifested by insomnia, flashbacks, 
intrusive memories, nightmares, anxiety/nervousness, cold 
sweats, occasional startle reaction, anger outbursts 
(explosive), and depressed mood.  The GAF scores in the range 
of 50 to 65, with the most recent GAF score of 60.  His 
symptomatology is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
May 2004.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the veteran was notified in a July 2004 
rating decision that a 30 percent evaluation had been 
assigned as of March 29, 2004.  An explanation for this 
determination was provided in that decision.  The Board finds 
that this action effectively satisfies VA's requirements in 
view of Dingess.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).  

The Board acknowledges that the notice provided in May 2004 
did not cover all of the elements required by the recent 
Vazquez-Flores decision.  Nonetheless, the Board concludes 
that the veteran was not prejudiced in this instance, as the 
notice suggested types of evidence, including both medical 
and lay evidence, that could support the veteran's claim for 
increase.  The veteran was also given the specific rating 
criteria in the Statement of the Case, which serves to render 
any pre-adjudicatory notice error non-prejudicial.  Further, 
the VA examination paralleled the relevant diagnostic 
criteria.  All these factors combined, the Board concludes 
that a reasonable person could have been expected to 
understand what was needed to substantiate the claim.

Regardless, the veteran's actions are indicative of actual 
knowledge given that the veteran provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal.  Specifically, the 
veteran, and his representative, provided two medical 
opinions, which discussed his service-connected disability in 
terms of relevant symptomatology.  The opinions described the 
functional effects of his disability on his everyday life.  
Further, in a March 2006 VA Form 646, the representative 
stated that the "veteran and his treating professional at 
the VA vet center continue to believe that the impact of his 
service connected PTSD on his life warrants a higher 
rating."  The Board is satisfied that he had actual 
knowledge of what was necessary to substantiate the claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Evaluation for PTSD 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 9411, which is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
provides the following levels of disability:

100 percent:  total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70 percent:  occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent:  occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

GAF scores are a scale rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes] (2006).  Scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed, avoids friends, neglects family, and is 
unable to work).

In the present case, the RO granted a rating increase of 30 
percent disabling for PTSD in the appealed July 2004 rating 
decision based on the veteran's current diagnosis.  A 10 
percent evaluation was initially assigned on March 27, 1971, 
the date of receipt of his initial claim for service 
connection.  The 10 percent evaluation was subsequently 
increased to 30 percent in July 2004, effective March 29, 
2004.

There was no evidence of any psychiatric treatment from VA 
outpatient treatment notes dated from August 18, 2003 through 
January 28, 2004.  However, the veteran's depression screen 
was positive in November 2003, but it was noted that 
"further evaluation does not indicate major depression and 
no additional intervention [was] needed at this time."

In a June 2004 letter, a healthcare professional who worked 
with the veteran, B.B., MA, NCC, stated that the veteran was 
seen in April 2004.  He complained of insomnia, depression, 
and nervousness.  He spoke of having "no friends" and being 
"very explosive."  He was diagnosed with PTSD, alcohol 
dependence, major depressive disorder and an anxiety 
disorder.

During June 2004 VA PTSD examination, the veteran reported 
that he worked as a carpenter.  His symptoms included: 
insomnia, anxiety/nervousness, derealization, hypervigilance, 
flashbacks, intrusive memories, occupational impairment, 
social functioning impairment, and depressed mood.  The 
examiner noted that there was no indication of suicidal 
ideation or obsessions.  The level of abstractions, insight, 
reasoning, and judgment were adequate.  He told the examiner 
that he has been in a two year relationship with his 
girlfriend and that "it [was] going quite well."

The examiner assigned a GAF score within "moderate 
symptoms" range, because the veteran started to have some 
occupational impairment and social functioning.  A GAF score 
of 55 was assigned.

In a July 2007 letter, B.B., MA, NCC, opined that she 
believed the veteran [was] entitled to a higher rating in 
excess of 30 percent because he continue[d] to struggle with 
a sleeping disorder, anxiety, and depression.  She noted that 
the veteran discontinued treatment because of his work 
schedule and given that he felt some relief with the 
medication.

The VA treatment records from January 2005 to December 2005 
revealed that the veteran complained of flashbacks, insomnia, 
anxiety, and night sweats.  In January 2005, the veteran had 
severe PTSD untreated with medication.  His mood was down and 
he was assigned a GAF score of 50.  The veteran was placed on 
citalopram.  In May 2005, the veteran had a decrease in 
intrusive thoughts and insomnia.  His mood was optimistic and 
the examiner assigned a GAF score of 65.  The examiner noted 
"PTSD with good response from citalopram," as indicated on 
the October 2005 treatment note.  In a July 2005 treatment 
record the examiner noted "PTSD, chronic and severe but well 
treated with citalopram."  He was assigned GAF scores ranged 
from 50 to 65; the most recent score was a 60 in July 2005.

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, his disability picture more nearly 
approximates the criteria for a 30 percent evaluation.  The 
probative medical evidence, including the VA examination 
report, demonstrate that the veteran's PTSD is manifested by 
intrusive memories, nightmares, sleep loss, hypervigilance, 
an occasional startle response, anxiety, depressed mood, and 
social avoidance.  His symptomatology is productive of 
occupational and social impairment with occasional decrease 
in work efficiency.  Significantly, his last two assigned GAF 
scores were within the range of 60 to 65.  

Moreover, there is an absence of specific objective symptoms 
listed in the criteria evaluation for a 50 percent rating in 
the July 2007 letter from B.B., MA, NCC.  The veteran showed 
no signs of suicidal ideation; flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking, and inability to maintain effective employment.  
Moreover, the healthcare professional noted that the veteran 
discontinued treatment given his improvement of 
symptomatology while on medication and his busy work 
schedule.

Taking all of this evidence into consideration, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 30 percent rating.

The symptomatology to warrant a 50 percent evaluation under 
the criteria of Diagnostic Code 9411 is not shown in the 
veteran's case.  A review of the record reveals the veteran 
has worked full-time and has been continuously employed.  
There is no evidence in the record to suggest that his 
psychiatric disability has interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation and also there is no indication that his disorder 
is necessitated by frequent periods of hospitalization.  The 
veteran was evaluated as being cooperative and friendly, and 
he denied having suicidal ideation or obsessions.  He has no 
impaired judgment or impaired abstract thinking.  Moreover, 
the overall symptomatology improved with medication, as 
indicated by his two most recent GAF scores.

The veteran's PTSD has been no more than 30 percent disabling 
since the effective date of his increase, so his rating 
cannot be "staged" because this represents his greatest level 
of functional impairment attributable to this condition.

Overall, the Board concludes that a 30 percent rating is 
warranted for PTSD.  


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


